                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT

                                   9                                    NORTHERN DISTRICT OF CALIFORNIA

                                  10                                             San Francisco Division

                                  11       CARL ZEISS MEDITEC, INC.,                            Case No. 19-cv-04162-SBA (LB)
                                  12                       Plaintiff,
Northern District of California
 United States District Court




                                                                                                DISCOVERY ORDER
                                  13                v.
                                                                                                Re: ECF No. 165 & 168
                                  14       TOPCON MEDICAL SYSTEMS, INC., et
                                           al.,
                                  15
                                                           Defendants.
                                  16

                                  17         The parties submitted their joint letter discovery briefs disputing (generally) the scope of the

                                  18   defendants’ discovery obligation.1 The plaintiff is seeking information it contends is necessary to

                                  19   determine whether any of its confidential trade secrets were transferred onto the defendants’

                                  20   devices and evaluate whether Topcon independently developed its own ophthalmic diagnostic

                                  21   software.2 Topcon opposes such wide-ranging discovery because the plaintiff is seeking discovery

                                  22   from Topcon employees who have not been accused of stealing trade secrets and does not want to

                                  23   disclose the “development, marketing, and sales documents for all the ophthalmic software

                                  24

                                  25
                                       1
                                  26     Joint Letter Briefs – ECF Nos. 165 & 168. The second letter is an amended version of the parties’
                                       earlier letter. Citations refer to material in the Electronic Case File (“ECF”); pinpoint citations are to
                                  27   the ECF-generated page numbers at the top of documents.
                                       2
                                           Joint Letter Brief – ECF No. 168 at 1–2, 4.
                                  28

                                       ORDER – No. 19-cv-04162-SBA (LB)
                                   1   products made by Topcon.”3 The court can decide this dispute without oral argument. N.D. Cal.

                                   2   Civ. L.R. 7-1(b).

                                   3         At this juncture, and with two pending motions to dismiss that could dispose of this case

                                   4   entirely, the court declines to compel such wide-ranging discovery. The court does ask the parties

                                   5   to discuss possible accommodations to protect their trade secrets. For example, parties before this

                                   6   court have engaged reputable third-party vendors to perform segmented searches in stages. At

                                   7   stage one, the third-party vendor conducts a search limited to certain document repositories

                                   8   controlled by the alleged individual bad actor. At stage two, depending on the stage one findings,

                                   9   the third-party vendor could expand the search to additional document repositories. At stage three,

                                  10   assuming the documents show the trade secrets were shared or disseminated, the third-party

                                  11   vendor could expand its search to additional custodians. Any relevant documents containing trade

                                  12   secrets could then be designated and limited to “Attorneys’ Eyes Only” to alleviate any concerns
Northern District of California
 United States District Court




                                  13   trade secrets being shared with competitors.

                                  14         The parties may file a renewed joint discovery brief after the trial judge has decided the

                                  15   pending motions to dismiss and they have discussed the accommodations outlined above.

                                  16

                                  17         IT IS SO ORDERED.

                                  18         Dated: March 16, 2020

                                  19                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  20                                                      United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   3
                                           Id. at 3, 5 (internal quotations omitted).

                                       ORDER – No. 19-cv-04162-SBA (LB)                    2
